DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claim 1 has been examined in this application.  This communication is the first action on the merits of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,170,844 to Steele in view of US Patent Number 4,513,533 to Gething and US Patent Application Number 2016/0198653 by Kato.

Regarding claim 1, Steele discloses an indoor farming system, comprising:
A water-based nutrient bath resident in a tank (column 5, lines 19-22 disclose “the bottom reservoir 22 is positioned on the floor surface beneath the lower tray and is of open rectangular configuration for the purpose of storage of the water or nutrient solution therein”);
A pump (pump P) for pumping the bath from the tank upwardly through a plurality of pipes (feed lines 23) to at least one divided high-density table comprising growing crops (trays 12 and 14);
At least one non-block drain in each divided one of the tables (return lines 25 and 26), wherein the bath turbulently flows respectively across each of the divided tables (column 6, lines 25-58 discuss the materials within the trays 12 and 14, which would inherently cause flow through the trays to be turbulent) and down the at least one non-block drain based on at least gravity (column 10, lines 55-57 disclose “the rate of return flow under gravity from said lower receptacle to the reservoir”), and then back into the tank that includes the nutrient bath (column 5, lines 40-41 disclose “the lower return line 26 running back into the reservoir 22”); and
A lighting system that provides moving light from points above the growing crops (Figure 2 shows lighting system 19 that can be moved between different positions above the crops).  
Steele does not disclose the growing crops resting in at least one float.  However, this limitation is taught by Gething.  The abstract discloses “Plants are hydroponically grown on rafts that float on an aqueous nutrient solution”.  It would be obvious to a person having ordinary skill in the art to modify Steele using the teachings from Gething in order to prevent the plants from being submerged in the nutrient solution.
Steele does not disclose the plurality of pipes comprising at least one valve suitable to shut off the bath per each of the high density tables.  However, this limitation is taught by Kato.  Kato discloses a hydroponic cultivation system with two cultivation containers 30A, 30B, with switching valves 4A and 4B, and paragraph 31 discloses “the first switching valves 4A, 4B control starts and stops of the supplies of the nutrient solutions from the nutrient solution supplying portions 3A, 3B to the cultivation containers 30A, 30B, respectively”.  It would be obvious to a person having ordinary skill in the art to modify Steele using the teachings from Kato in order to better control the amount of nutrient solution provided to the crops.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642